UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Municipal Bond Fund ANNUAL REPORT August 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 32 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Important Tax Information 44 Board Members Information 47 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Municipal Bond Fund, covering the 12-month period from September 1, 2013, through August 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite bouts of heightened volatility during the final months of 2013, when a more moderately accommodative monetary policy and accelerating economic growth caused long-term interest rates to rise, municipal bonds generally gained ground for the reporting period overall. Long-term interest rates moderated early in 2014 due to geopolitical and economic concerns, driving prices of long-term securities higher, and favorable supply-and-demand dynamics helped support yields when economic growth resumed. Meanwhile, improving economic fundamentals enabled many states and municipalities to shore up their fiscal conditions. While we remain cautiously optimistic regarding the municipal bond market’s prospects, we believe that selectivity is likely to become more important to investment success. Long-term rates could rise if, as we anticipate, the economy continues to accelerate. On the other hand, intensifying geopolitical turmoil and other factors could dampen the adverse effects of a stronger domestic economic recovery, and rising investor demand for tax-advantaged investments may continue to support municipal bond prices. Therefore, we suggest you talk regularly with your financial advisor to assess the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation September 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2013, through August 31, 2014, as provided by Daniel Marques and Daniel Rabasco, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2014, Dreyfus Municipal Bond Fund achieved a total return of 11.10%. 1 In comparison, the fund’s benchmark, the Barclays Municipal Bond Index, produced a total return of 10.14%. 2 Municipal bonds rallied over the reporting period as long-term interest rates moderated, supply-and-demand dynamics proved favorable, and credit conditions improved.The fund outperformed its benchmark, mainly due to the success of our security selection strategy. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its net assets in municipal bonds that provide income exempt from federal income tax. The fund generally will invest at least 75% of its assets in municipal bonds rated A or better or the unrated equivalent as determined by Dreyfus.The fund may invest up to 25% of its assets in municipal bonds rated below A or the unrated equivalent as determined by Dreyfus, including bonds rated below investment-grade quality (“high yield” or “junk” bonds). The dollar-weighted average maturity of the fund’s portfolio is not restricted, but normally exceeds 10 years. We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economic and Technical Forces Buoyed Municipal Bonds Municipal bonds struggled over the summer to fall period of 2013 when investors responded negatively to accelerating economic growth and the Federal Reserve Board’s (the “Fed”) plans to back away from its quantitative easing program. By the end of 2013, long-term interest rates had climbed above 3% for the first time in more than two years, and municipal bond prices fell as anxious investors withdrew from the market. However, interest rates subsequently moderated, and bond prices rebounded when harsh winter weather contributed to an economic contraction during the first quarter of 2014. Although the economic recovery got back on track in the spring, favorable supply-and-demand dynamics kept long-term interest rates low. Less refinancing activity resulted in a lower supply of newly issued tax-exempt securities over the first eight months of 2014, while demand intensified from investors seeking higher after-tax income.This constructive market environment enabled municipal bonds to produce highly competitive total returns, with longer term and lower rated securities faring particularly well. The economic rebound resulted in better underlying credit conditions for many issuers.Tax revenues increased, helping most states achieve budget surpluses. Isolated fiscal problems in Detroit and Puerto Rico were notable exceptions to the recovering credit environment. Strong Security Selections Bolstered Relative Performance The fund participated more fully in the market’s rise. Our security selection strategy proved especially effective among securities backed by revenues from hospitals, airports, industrial development projects, and the states’ settlement of litigation with U.S. tobacco companies. Bonds issued on behalf of water-and-sewer facilities and toll roads also fared well, as did an underweighted position in high-quality escrowed bonds. Our interest rate strategies provided further support to relative results.We set the fund’s average duration in a position that was longer than the benchmark, helping to maximize the positive impact of falling long-term rates.We maintained underweighted exposure to shorter-term securities, instead focusing on maturities in the 10- to 20-year range.This segment of the market’s maturity spectrum provided both a yield advantage and gained value in response to moderating interest rates. 4 Disappointments during the reporting period included underweighted exposure to general obligation bonds at a time when they fared better than revenue-backed bonds.The fund’s holdings of Puerto Rico bonds also lagged market averages. Maintaining a Cautious Investment Posture The economic recovery has gained momentum, as evidenced by a 4.6% annualized U.S. GDP growth rate during the second quarter. In addition, we believe that investors are returning their focus to fundamentals now that the Fed is close to ending its quantitative easing program. From a technical standpoint, we expect the supply of newly issued municipal bonds to increase as issuers become more comfortable borrowing in a better economic climate. Therefore, we have adopted a more defensive stance. We have reduced the fund’s holdings of lower rated securities, including Puerto Rico bonds, in favor of their higher quality counterparts. We also have added exposure to auction-rate securities that tend to hold up well when rates rise. Furthermore, we reduced exposure to issuers with above-average debt plus pension expense burdens, looking to capitalize on valuations where the market has underappreciated state and local governments’ long-term capacity and flexibility to support liabilities. In our view, these are prudent strategies in today’s changing market environment. September 15, 2014 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bond funds involve increased credit and liquidity risk compared with higher-quality bond funds. Below-investment-grade bonds are considered speculative as to the continuing ability of an issuer to make interest payments and repay principal. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. Auction rate securities include preferred shares of closed-end funds, long-term debt issued by municipalities, and many other taxable and tax-exempt issuers.The dividend rates on these securities generally reset through bank managed auctions periodically, including periods ranging from seven days to 35 days. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 8/31/14 1 Year 5 Years 10 Years Fund % % % Barclays Municipal Bond Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Municipal Bond Fund on 8/31/04 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in municipal securities and its performance shown in the line graph takes into account fees and expenses.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Bond Fund from March 1, 2014 to August 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2014 Expenses paid per $1,000 † $ 3.77 Ending value (after expenses) $ 1,047.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2014 Expenses paid per $1,000 † $ 3.72 Ending value (after expenses) $ 1,021.53 † Expenses are equal to the fund’s annualized expense ratio of .73%; multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS August 31, 2014 Long-Term Municipal Coupon Maturity Principal Investments—98.5% Rate (%) Date Amount ($) Value ($) Alabama—3.6% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 20,170,000 24,730,840 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 15,136,650 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 20,000,000 a 13,235,000 Alaska—.8% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,574,201 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 6,850,000 5,101,949 Arizona—1.7% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 10,386,090 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 6,750,000 5,905,845 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 4,815,000 4,871,143 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 4,185,000 4,521,390 California—15.8% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/28 5,000,000 5,901,700 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,160,975 California, GO (Various Purpose) 5.75 4/1/31 13,325,000 15,849,821 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 18,347,250 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 17,034,080 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 8,202,560 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 7,850,000 9,001,831 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 4,000,000 4,539,480 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/28 5,000,000 5,942,100 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/38 2,500,000 2,809,675 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,525,000 6,072,970 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 5,000,000 5,829,700 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 12,006,283 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 5,000,000 5,883,350 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/29 15,000,000 17,041,950 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,970,000 4,550,333 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/28 2,850,000 3,315,149 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/33 5,000,000 5,665,050 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/20 6,450,000 7,805,855 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/28 7,990,000 9,438,747 Los Angeles Unified School District, GO 5.00 7/1/21 11,000,000 13,421,760 Modesto Irrigation District, Electric System Revenue 5.00 7/1/21 3,515,000 4,258,423 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 11,756,626 San Diego County Regional Airport Authority, Senior Airport Revenue 5.00 7/1/43 6,000,000 6,561,900 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 8,011,570 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.50 11/1/30 13,555,000 16,318,051 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,560,700 Colorado—2.2% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 6,000,000 7,032,420 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) City and County of Denver, Airport System Subordinate Revenue 5.25 11/15/43 6,000,000 6,555,840 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,618,880 Colorado Springs, Utilities System Revenue 5.00 11/15/23 2,955,000 3,522,330 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/20 6,740,000 b 5,810,284 University of Colorado Regents, University Enterprise Revenue 5.25 6/1/36 5,000,000 5,724,200 Connecticut—.2% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 2,959,525 Delaware—.5% Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 7,210,290 Florida—8.1% Broward County, Port Facilities Revenue 5.00 9/1/22 6,000,000 6,910,560 Broward County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/17 5,000,000 5,598,000 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 7,000,000 8,226,680 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 10,000,000 11,233,600 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 6,000,000 6,781,020 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 8,000,000 9,513,120 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/24 5,630,000 6,862,069 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 1,870,000 1,872,094 Florida Municipal Power Agency, Revenue (Saint Lucie Project) 5.00 10/1/20 5,185,000 6,113,115 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 5.25 11/15/16 265,000 c 293,217 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/27 2,250,000 2,632,433 Jacksonville Electric Authority, Water and Sewer System Revenue 5.00 10/1/29 2,500,000 2,953,900 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,749,200 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,500,000 3,963,610 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 5,663,500 Miami-Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/26 5,000,000 5,579,800 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,000,000 7,613,410 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 6,000,000 6,705,480 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.19 11/15/23 5,275,000 d 4,859,594 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 5,000,000 5,426,700 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 6,754,850 Georgia—3.2% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 10,000,000 12,186,300 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,500,000 3,859,555 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 8,590,000 10,824,860 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 5,887,850 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 9,705,000 11,637,751 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,786,825 Idaho—.5% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,638,496 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois—7.9% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 5,175,000 5,484,258 Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 22,555,394 Chicago Park District, Limited Tax GO 5.00 1/1/27 3,000,000 3,470,850 Illinois, GO 5.50 7/1/38 6,000,000 6,503,760 Illinois, Sales Tax Revenue 5.00 6/15/24 5,000,000 5,976,250 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/29 9,500,000 10,823,540 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/30 10,305,000 11,698,545 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,963,645 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,665,220 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,500,000 2,732,575 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 13,090,000 14,135,760 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/16 7,275,000 7,800,983 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 5,500,000 6,467,615 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,480,000 1,744,150 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 5,000,000 5,765,450 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 5,000,000 5,526,900 Iowa—.8% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 2/15/31 4,000,000 4,571,400 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/25 5,910,000 6,926,756 Kansas—.8% Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) (Prerefunded) 5.60 9/1/14 12,010,000 c 12,614,223 Kentucky—2.2% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 9,375,000 10,412,156 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 6,000,000 6,798,180 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 9,045,710 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kentucky (continued) University of Kentucky, General Receipts Bonds 5.25 10/1/19 5,565,000 6,669,652 Louisiana—2.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,228,300 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 7,250,945 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,756,250 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/28 13,425,000 14,644,124 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 9,000,000 9,671,310 Maine—.4% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 5,000,000 5,845,300 Maryland—1.8% Maryland, GO (State and Local Facilities Loan) 5.25 8/1/20 10,000,000 12,226,800 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/22 5,000,000 6,192,700 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,686,200 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Montgomery County, Consolidated Public Improvement GO 5.00 11/1/21 4,730,000 5,813,596 Massachusetts—5.0% Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/24 12,000,000 13,484,160 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 10,000,000 12,674,000 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 12,183,270 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 6,705,000 7,360,816 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,426,930 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 5,940,000 6,069,136 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 7,325,000 8,590,394 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 5,000,000 5,777,800 University of Massachusetts Building Authority, Revenue (Insured; AMBAC) (Prerefunded) 5.00 11/1/15 5,000,000 c 5,284,600 Michigan—3.7% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 8,000,000 9,424,960 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 7,710,000 9,169,889 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/24 2,500,000 2,878,925 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 6,000,000 6,506,640 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 5,000,000 5,384,150 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 7,000,000 8,048,740 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,615,750 Michigan Hospital Finance Authority, Revenue (McLaren Health Care) 5.63 5/15/28 4,575,000 5,190,566 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,870,000 2,870,488 Minnesota—.1% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/30 1,565,000 1,848,281 Missouri—.7% Kansas City, General Improvement Airport Revenue 5.00 9/1/22 8,380,000 9,715,688 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey—2.6% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 9,686,450 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 2,250,000 2,497,005 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/28 3,000,000 3,482,760 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 9,495,000 10,390,663 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/24 5,000,000 5,962,450 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.10 1/1/30 7,500,000 d 6,993,750 New Mexico—.7% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.85 8/1/19 10,000,000 d 9,971,300 New York—13.5% Austin Trust (Series 1107) Non-recourse (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 e,f 28,564,500 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 10,573,920 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 10,000,000 11,629,300 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/29 7,375,000 8,737,384 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City, GO 5.00 3/1/25 5,000,000 6,040,900 New York City, GO 5.00 8/1/25 5,380,000 6,428,616 New York City, GO 5.00 10/1/36 11,505,000 12,965,100 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 16,675,718 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/21 6,150,000 6,838,862 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 7,450,000 8,235,975 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 7,500,000 8,531,025 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/35 15,055,000 17,142,827 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 5,000,000 5,597,450 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 11,938,745 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 2,659,525 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 3,800,000 4,007,974 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 6,775,000 8,082,236 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 7,100,000 8,286,907 New York State Thruway Authority, General Revenue 5.00 1/1/27 5,000,000 5,932,150 Port Authority of New York and New Jersey (Consolidated Bonds, 183rd Series) 5.00 12/15/26 4,125,000 5,022,724 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/23 6,430,000 7,930,441 Ohio—1.0% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 5,000,000 5,518,400 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/38 5,000,000 5,565,300 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 3,000,000 3,403,890 Pennsylvania—2.0% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 5,000,000 5,916,050 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 11,750,000 12,855,793 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 5,000,000 5,770,300 Philadelphia School District, GO 5.25 9/1/23 5,000,000 5,669,350 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Rhode Island—.4% Rhode Island Health and Educational Building Corporation, Higher Education Facilities Revenue (Brown University Issue) 5.00 9/1/21 4,645,000 5,682,461 South Carolina—3.7% Columbia, Waterworks and Sewer System Revenue 5.00 2/1/36 8,000,000 8,910,800 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 10,000,000 10,912,100 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,340,000 6,287,903 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 10,000,000 11,126,000 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 16,000,000 17,769,600 South Dakota—.4% South Dakota Health and Educational Facilities Authority, Revenue (Avera Health Issue) 5.00 7/1/44 5,000,000 5,549,150 Tennessee—.5% Chattanooga Health Educational and Housing Board, Revenue (Catholic Health Initiatives) 5.25 1/1/40 1,500,000 1,660,905 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,000,000 5,654,700 Texas—5.3% Brownsville, Utilities System Revenue 5.00 9/1/28 5,000,000 5,764,850 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children’s Hospital Project) 5.25 10/1/29 4,000,000 4,618,640 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.25 12/1/18 7,000,000 c 8,849,820 Houston, Combined Utility System First Lien Revenue 5.00 11/15/28 4,000,000 4,846,440 Houston Community College System, Limited Tax GO 5.00 2/15/29 4,000,000 4,709,920 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company—Love Field Modernization Program Project) 5.00 11/1/28 4,450,000 4,747,794 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 7,895,000 8,900,349 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 5,000,000 5,627,550 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 10,000,000 11,148,400 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 9,275,000 10,364,441 Socorro Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 8/15/29 4,080,000 4,932,434 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 3,530,000 3,829,944 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Utah—.2% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 5.00 7/1/37 3,000,000 3,392,730 Virginia—1.0% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) (Escrowed to Maturity) 5.25 10/1/28 1,500,000 1,853,625 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/15 4,925,000 c 5,110,032 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,663,902 Washington—3.2% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 6,905,000 7,479,634 Energy Northwest, Electric Revenue (Columbia Generating Station) (Prerefunded) 5.00 7/1/16 3,155,000 c 3,423,364 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,000,000 5,845,000 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/23 6,790,000 8,204,085 Seattle, Municipal Light and Power Improvement Revenue 5.00 7/1/26 5,000,000 5,998,850 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 2,575,000 3,173,353 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 12,375,000 13,677,097 Wisconsin—1.3% Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) (Morgan Stanley Municipal Trust Program Residual Series 3337) Recourse 5.00 11/15/43 10,000,000 e,f 11,035,100 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,477,150 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 3,000,000 3,321,960 Total Long-Term Municipal Investments (cost $1,347,512,114) Short-Term Municipal Investments—.9% Massachusetts—.2% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.02 9/2/14 3,500,000 g 3,500,000 New York—.6% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.04 9/2/14 8,500,000 g 8,500,000 The Fund 25 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina—.1% Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) (LOC; Wells Fargo Bank) 0.02 9/2/14 1,000,000 g 1,000,000 Total Short-Term Municipal Investments (cost $13,000,000) Total Investments (cost $1,360,512,114) % Cash and Receivables (Net) .6 % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate security—interest rate subject to periodic change. e Collateral for floating rate borrowings. f Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2014, these securities were valued at $39,599,600 or 2.7% of net assets. g Variable rate demand note—rate shown is the interest rate in effect at August 31, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Portfolio Summary (Unaudited) † Value (%) Value (%) Transportation Services 21.3 Prerefunded 2.5 Health Care 14.8 Lease 2.1 Utility-Water and Sewer 11.0 Housing 1.7 Utility-Electric 9.4 County 1.3 Special Tax 9.1 Asset-Backed .3 Education 6.3 Resource Recovery .2 State/Territory 5.8 Other 8.0 City 3.1 Industrial 2.5 † Based on net assets. 26 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 27 STATEMENT OF ASSETS AND LIABILITIES August 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments 1,360,512,114 1,482,541,858 Cash 9,713,261 Interest receivable 17,088,928 Receivable for investment securities sold 12,157,290 Receivable for shares of Common Stock subscribed 20,498 Prepaid expenses 18,858 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 868,471 Payable for floating rate notes issued—Note 4 17,500,000 Payable for investment securities purchased 11,603,010 Payable for shares of Common Stock redeemed 603,411 Interest and expense payable related to floating rate notes issued—Note 4 57,556 Accrued expenses 134,343 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,440,033,455 Accumulated undistributed investment income—net 265,551 Accumulated net realized gain (loss) on investments (71,554,848 ) Accumulated net unrealized appreciation (depreciation) on investments 122,029,744 Net Assets ($) Shares Outstanding (600 million shares of $.001 par value Common Stock authorized) 126,427,160 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Year Ended August 31, 2014 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 8,871,511 Shareholder servicing costs—Note 3(b) 1,401,052 Interest and expense related to floating rate notes issued—Note 4 154,312 Directors’ fees and expenses—Note 3(c) 111,880 Professional fees 110,590 Custodian fees—Note 3(b) 86,959 Prospectus and shareholders’ reports 36,972 Registration fees 18,545 Loan commitment fees—Note 2 14,914 Miscellaneous 76,025 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (1,378 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (15,935,734 ) Net unrealized appreciation (depreciation) on investments 116,234,588 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 29 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2014 2013 Operations ($): Investment income—net 54,826,764 52,787,374 Net realized gain (loss) on investments (15,935,734 ) 13,576,020 Net unrealized appreciation (depreciation) on investments 116,234,588 (136,653,190 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net (54,243,270 ) (52,162,894 ) Net realized gain on investments (432,925 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 34,823,073 118,412,701 Dividends reinvested 39,560,117 36,951,399 Cost of shares redeemed (176,749,298 ) (259,623,493 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 1,492,690,587 1,719,402,670 End of Period Undistributed investment income—net 265,551 151,573 Capital Share Transactions (Shares): Shares sold 3,044,627 10,015,732 Shares issued for dividends reinvested 3,460,833 3,145,725 Shares redeemed (15,578,073 ) (22,115,505 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended August 31, 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.02 11.90 11.24 11.58 11.01 Investment Operations: Investment income—net a .42 .38 .42 .48 .49 Net realized and unrealized gain (loss) on investments .77 (.89 ) .66 (.35 ) .57 Total from Investment Operations 1.19 (.51 ) 1.08 .13 1.06 Distributions: Dividends from investment income—net (.42 ) (.37 ) (.42 ) (.47 ) (.49 ) Dividends from net realized gain on investments (.00 ) b — Total Distributions (.42 ) (.37 ) (.42 ) (.47 ) (.49 ) Net asset value, end of period 11.79 11.02 11.90 11.24 11.58 Total Return (%) 11.10 (4.52 ) 9.76 1.30 9.86 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .74 .72 .75 .75 .74 Ratio of net expenses to average net assets .74 .72 .75 .75 .74 Ratio of interest and expense related to floating rate notes issued to average net assets .01 .01 .01 .01 .01 Ratio of net investment income to average net assets 3.71 3.18 3.64 4.30 4.39 Portfolio Turnover Rate 19.04 23.67 27.88 24.24 19.86 Net Assets, end of period ($ x 1,000) 1,490,774 1,492,691 1,719,403 1,660,406 1,816,568 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Municipal Bond Fund (the “fund”) is the sole series comprising Dreyfus Bond Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company.The fund’s investment objective seeks to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value 32 hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 34 The following is a summary of the inputs used as of August 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 1,482,541,858 — Liabilities ($) Floating Rate Notes † † — (17,500,000 ) — ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At August 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carry- The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) overs, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $1,699,781, accumulated capital losses $71,497,827 and unrealized appreciation $121,972,723. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. 36 The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2014. If not applied, $4,454,313 of the carryover expires in fiscal year 2017 and $48,927,646 expires in fiscal year 2018. The fund has $4,277,895 of post-enactment short-term capital losses and $13,837,973 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2014 and August 31, 2013 were as follows: tax-exempt income $54,053,010 and $52,162,894, and ordinary income $623,185 and $0, respectively. During the period ended August 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $469,516, increased accumulated net realized gain (loss) on investments by $245,801 and increased paid-in capital by $223,715. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended August 31, 2014, the fund did not borrow under the Facilities. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended August 31, 2014, the fund was charged $820,442 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended August 31, 2014, the fund was charged $404,659 for transfer agency services and $19,128 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1,378. 38 The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended August 31, 2014, the fund was charged $86,959 pursuant to the custody agreement. The fund compensated The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement that was in effect until September 30, 2013 and, beginning October 1, 2013, compensates The Bank of New York Mellon for processing shareholder redemption drafts under a shareholder draft processing agreement. During the period ended August 31, 2014, the fund was charged $13,147 pursuant to the agreements, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended August 31, 2014, the fund was charged $8,296 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $755,377, Shareholder Services Plan fees $1,000, custodian fees $36,844, Chief Compliance Officer fees $1,154 and transfer agency fees $74,096. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2014, amounted to $276,330,324 and $396,703,115, respectively. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Trust”).The Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the Trust, after payment of interest on the other securities and various expenses of the Trust.An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities 40 held in the Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, the fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. The average amount of borrowings outstanding under the inverse floater structure during the period ended August 31, 2014, was approximately $21,667,000 with a related weighted average annualized interest rate of .71%. At August 31, 2014, the cost of investments for federal income tax purposes was $1,343,069,135; accordingly, accumulated net unrealized appreciation on investments was $121,972,723, consisting of $122,929,096 gross unrealized appreciation and $956,373 gross unrealized depreciation. The Fund 41 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Municipal Bond Fund (the sole series comprising Dreyfus Bond Funds, Inc.) as of August 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Municipal Bond Fund at August 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York October 28, 2014 42 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended August 31, 2014 as “exempt-interest dividends” (not generally subject to regular federal income tax), except $190,260 that is being reported as an ordinary income distribution for reporting purposes. The fund also hereby reports $.0033 per share as a short-term capital gain distribution paid on December 19, 2013.Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2014 calendar year on Form 1099-DIV, which will be mailed in early 2015. The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (70) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (79) Board Member (2006) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Joni Evans (72) Board Member (1985) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Ehud Houminer (74) Board Member (2006) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 62 ————— Richard C. Leone (74) Board Member (2006) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues (2011-present) • President—The Century Foundation (1989-2011) No. of Portfolios for which Board Member Serves: 24 44 Hans C. Mautner (76) Board Member (2006) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited, a real estate company (1999-2010) No. of Portfolios for which Board Member Serves: 24 ————— Robin A. Melvin (50) Board Member (2006) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Burton N. Wallack (63) Board Member (1991) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company (1987-present) No. of Portfolios for which Board Member Serves: 24 ————— John E. Zuccotti (77) Board Member (2006) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. (1996-present) • Senior Counsel of Weil, Gotshal & Manges, LLP (1997-present) • Emeritus Chairman of the Real Estate Board of New York (2004-2006) Other Public Company Board Membership During Past 5Years: • Wellpoint, Inc., a health benefits company, Director (2005-2010) No. of Portfolios for which Board Member Serves: 24 The Fund 45 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBER Gordon J. Davis (73) Board Member (2014) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 59 Gordon J. Davis is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Arnold S. Hiatt, Emeritus Board Member 46 OFFICERS OF THE FUND (Unaudited) The Fund 47 OFFICERS OF THE FUND (Unaudited) (continued) 48 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Ehud Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $32,149 in 2013 and $32,792 in (b) Audit-Related Fees. The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,000 in 2013 and $12,120 in 2014. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $ 0 in 2013 and $0 in 2014. (c) Tax Fees. The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $4,003 in 2013 and $3,298 in 2014. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; and (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $2,133 in 2013 and $2,541 in 2014. [These services included a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2013 and $0 in 2014. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
